Dawson, J.
(dissenting) : I think the fact that two of the jurors left the box and personally inspected the plaintiff’s alleged injuries was improper, and, I fear, prejudicial; and I am quite sure that the conduct of counsel was prejudicial, and so reprehensible that it ought to cause a reversal of the judgment, since there seems to be no other way to stop such misconduct.
In Tidball v. Railway Co., 97 Kan. 396, 399, 155 Pac. 938, Mr. Justice Porter condemned such unseemly behavior. He there said:
“Several times in the course of the trial the court was requested to rule upon objections made to the conduct and statements of plaintiff’s counsel in the presence of the jury. I think some of these'objections should have been sustained and that the defendant was prejudiced by the refusal of the court to rule one way or the other. At different stages of the trial the court would have been justified, I think, in discharging the jury and continuing the case. Some of the proceedings bear little resemblance to an orderly trial in a court of record, and I think a new trial should be ordered.”
Mr. Justice Marshall concurs in the dissent.